Exhibit 10.3

 

Excess Catastrophe

 

Reinsurance Contract

Effective: January 1, 2011

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

[g257371ko01i001.jpg]

 

--------------------------------------------------------------------------------


 

Excess Catastrophe

 

Reinsurance Contract

Effective: January 1, 2011

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

First Excess Catastrophe Reinsurance

 

Reinsurer(s)

 

Participation(s)

 

Allied World Assurance Company, Ltd

 

2.500000

%

Catlin Insurance Company Ltd.

 

1.000000

 

Endurance Specialty Insurance Ltd.

 

33.550000

 

Everest Reinsurance Company

 

5.000000

 

Flagstone Reassurance Suisse SA - Bermuda Branch

 

2.000000

 

Hardy Bermuda Limited, Bermuda on behalf of Lloyd’s Syndicate 382

 

0.500000

 

Hiscox Insurance Company (Bermuda) Limited

 

1.200000

 

Mapfre Re Compania de Reaseguros, S.A.

 

1.000000

 

Paladin Catastrophe Management LLC
(for and on behalf of Protective Insurance Company)

 

4.000000

 

SCOR Reinsurance Company

 

5.000000

 

XL Re Ltd

 

3.500000

 

 

 

 

 

Through Aon Limited trading as Aon Benfield (Placement Only)

 

 

 

Amlin AG (Bermuda Branch)

 

2.000000

 

 

 

 

 

Through Aon Limited trading as Aon Benfield

 

 

 

Lloyd’s Underwriters and Companies
Per Signing Pages(s)

 

15.750000

 

 

 

 

 

Total

 

77.000000% part of

 

 

100% share in

 

 

the interests and

 

 

liabilities of the

 

 

“Reinsurer”

 

1

--------------------------------------------------------------------------------


 

Second Excess Catastrophe Reinsurance

 

Reinsurer(s)

 

Participation(s)

 

ACE Tempest Reinsurance Ltd.

 

2.000000

%

Allied World Assurance Company, Ltd

 

1.350000

 

American Agricultural Insurance Company

 

0.750000

 

Aspen Insurance Limited

 

1.000000

 

AXIS Specialty Limited

 

5.000000

 

Catlin Insurance Company Ltd.

 

1.000000

 

Employers Mutual Casualty Company

 

0.250000

 

Endurance Specialty Insurance Ltd.

 

14.400000

 

Everest Reinsurance Company

 

5.000000

 

Farmers Mutual Hail Insurance Company of Iowa

 

0.750000

 

Flagstone Reassurance Suisse SA - Bermuda Branch

 

2.000000

 

Hannover Re (Bermuda), Ltd.

 

3.750000

 

Hardy Bermuda Limited, Bermuda on behalf of Lloyd’s Syndicate 382

 

0.500000

 

Hiscox Insurance Company (Bermuda) Limited

 

1.200000

 

Mapfre Re Compania de Reaseguros, S.A.

 

1.000000

 

Odyssey America Reinsurance Corporation

 

2.000000

 

Partner Reinsurance Company Ltd.

 

1.500000

 

Platinum Underwriters Bermuda, Ltd.

 

2.500000

 

QBE Reinsurance Corporation

 

0.500000

 

Shelter Mutual Insurance Company

 

1.500000

 

Swiss Reinsurance America Corporation

 

5.000000

 

Validus Reinsurance, Ltd.

 

1.200000

 

XL Re Ltd

 

3.500000

 

 

 

 

 

Through Aon Limited trading as Aon Benfield (Placement Only)

 

 

 

Amlin AG (Bermuda Branch)

 

2.000000

 

 

 

 

 

Through Aon Limited trading as Aon Benfield

 

 

 

Lloyd’s Underwriters and Companies
Per Signing Pages(s)

 

19.100000

 

 

 

 

 

Total

 

78.750000% part of
100% share in
the interests and
liabilities of the
“Reinsurer”

 

2

--------------------------------------------------------------------------------


 

Third Excess Catastrophe Reinsurance

 

Reinsurer(s)

 

Participation(s)

 

ACE Tempest Reinsurance Ltd.

 

2.000000

%

Allied World Assurance Company, Ltd

 

0.750000

 

American Agricultural Insurance Company

 

0.750000

 

American Standard Insurance Company of Wisconsin

 

1.750000

 

Aspen Insurance Limited

 

1.000000

 

AXIS Specialty Limited

 

5.000000

 

Catlin Insurance Company Ltd.

 

1.000000

 

DaVinci Reinsurance Ltd.

 

0.333333

 

Employers Mutual Casualty Company

 

0.250000

 

Endurance Specialty Insurance Ltd.

 

3.750000

 

Everest Reinsurance Company

 

5.000000

 

Flagstone Reassurance Suisse SA - Bermuda Branch

 

2.000000

 

Hannover Re (Bermuda), Ltd.

 

5.600000

 

Hardy Bermuda Limited, Bermuda on behalf of Lloyd’s Syndicate 382

 

0.500000

 

Hiscox Insurance Company (Bermuda) Limited

 

1.000000

 

Mapfre Re Compania de Reaseguros, S.A.

 

2.000000

 

MS Frontier Reinsurance Limited

 

1.000000

 

Odyssey America Reinsurance Corporation

 

2.000000

 

Partner Reinsurance Company Ltd.

 

1.500000

 

Platinum Underwriters Bermuda, Ltd.

 

2.500000

 

QBE Reinsurance Corporation

 

0.700000

 

Renaissance Reinsurance, Ltd.

 

0.666667

 

SCOR Reinsurance Company

 

1.000000

 

Shelter Mutual Insurance Company

 

1.500000

 

Swiss Reinsurance America Corporation

 

5.000000

 

Validus Reinsurance, Ltd.

 

1.500000

 

XL Re Ltd

 

3.500000

 

 

 

 

 

Through Aon Limited trading as Aon Benfield (Placement Only)

 

 

 

Amlin AG (Bermuda Branch)

 

2.500000

 

Sompo Japan Insurance Inc.

 

4.000000

 

 

 

 

 

Through Aon Limited trading as Aon Benfield

 

 

 

Lloyd’s Underwriters and Companies
Per Signing Pages(s)

 

17.950000

 

 

 

 

 

Total

 

78.000000% part of
100% share in
the interests and
liabilities of the
“Reinsurer”

 

3

--------------------------------------------------------------------------------


 

Fourth Excess Catastrophe Reinsurance

 

Reinsurer(s)

 

Participation(s)

 

ACE Tempest Reinsurance Ltd.

 

4.500000

%

Allied World Assurance Company, Ltd

 

0.800000

 

American Agricultural Insurance Company

 

1.500000

 

American Standard Insurance Company of Wisconsin

 

0.500000

 

AXIS Specialty Limited

 

7.000000

 

Catlin Insurance Company Ltd.

 

1.000000

 

DaVinci Reinsurance Ltd.

 

1.150000

 

Employers Mutual Casualty Company

 

0.250000

 

Endurance Specialty Insurance Ltd.

 

1.860000

 

Farm Bureau Mutual Insurance Company of Michigan

 

0.300000

 

Farmers Mutual Hail Insurance Company of Iowa

 

0.750000

 

Flagstone Reassurance Suisse SA - Bermuda Branch

 

2.440000

 

Hiscox Insurance Company (Bermuda) Limited

 

0.500000

 

Mapfre Re Compania de Reaseguros, S.A.

 

3.000000

 

MS Frontier Reinsurance Limited

 

6.000000

 

Odyssey America Reinsurance Corporation

 

2.500000

 

Partner Reinsurance Company Ltd.

 

2.500000

 

Platinum Underwriters Bermuda, Ltd.

 

2.000000

 

Paladin Catastrophe Management LLC (for and on behalf of Protective Insurance
Company)

 

0.500000

 

QBE Reinsurance Corporation

 

0.500000

 

Renaissance Reinsurance, Ltd.

 

2.250000

 

Shelter Mutual Insurance Company

 

1.800000

 

Swiss Reinsurance America Corporation

 

5.000000

 

Validus Reinsurance, Ltd.

 

6.400000

 

XL Re Ltd

 

3.500000

 

 

 

 

 

Through Aon Limited trading as Aon Benfield (Placement Only)

 

 

 

Amlin AG (Bermuda Branch)

 

0.500000

 

Sompo Japan Insurance Inc.

 

1.600000

 

 

 

 

 

Through Aon Limited trading as Aon Benfield

 

 

 

Lloyd’s Underwriters and Companies
Per Signing Pages(s)

 

14.400000

 

 

 

 

 

Total

 

75.000000% part of
100% share in
the interests and
liabilities of the
“Reinsurer”

 

4

--------------------------------------------------------------------------------


 

Table of Contents

 

Article

 

 

Page

1

 

Classes of Business Reinsured

1

2

 

Commencement and Termination

1

3

 

Territory (BRMA 51A)

2

4

 

Exclusions

3

5

 

Retention and Limit

4

6

 

Reinstatement

4

7

 

Definitions

5

8

 

Other Reinsurance

6

9

 

Loss Occurrence

6

10

 

Loss Notices and Settlements

8

11

 

Salvage and Subrogation

8

12

 

Terrorism

9

13

 

Reinsurance Premium

9

14

 

Late Payments

10

15

 

Offset (BRMA 36C)

11

16

 

Access to Records

11

17

 

Liability of the Reinsurer

11

18

 

Net Retained Lines (BRMA 32E)

12

19

 

Errors and Omissions (BRMA 14F)

12

20

 

Currency (BRMA 12A)

12

21

 

Taxes (BRMA 50B)

12

22

 

Federal Excise Tax

13

23

 

Unauthorized Reinsurers

13

24

 

Insolvency

14

25

 

Arbitration

15

26

 

Service of Suit (BRMA 49C)

16

27

 

Agency Agreement

16

28

 

Governing Law

16

29

 

Severability (BRMA 72E)

16

30

 

Notices and Contract Execution

16

31

 

Intermediary

17

 

 

Schedule A

 

 

--------------------------------------------------------------------------------


 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011

 

issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts
(hereinafter referred to collectively as the “Company”)

 

by

 

The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto

(hereinafter referred to as the “Reinsurer”)

 

Article 1 - Classes of Business Reinsured

 

By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance or
reinsurance (hereinafter called “policies”) in force on the effective date
hereof or issued or renewed on or after that date, and classified by the Company
as Fire, Allied Lines, Homeowners Multiple Peril (Section I only), Commercial
Multiple Peril (Section I only), Inland Marine and Automobile Physical Damage
(not to include Collision coverage) business, subject to the terms, conditions
and limitations set forth herein and in Schedule A attached to and forming part
of this Contract.

 

Article 2 - Commencement and Termination

 

A.                This Contract shall become effective at 12:01 a.m., Eastern
Standard Time, January 1, 2011, with respect to losses arising out of loss
occurrences commencing at or after that time and date, and shall remain in force
until 12:01 a.m., Eastern Standard Time, January 1, 2012.

 

B.                  Notwithstanding the provisions of paragraph A above, the
Company may terminate a Subscribing Reinsurer’s percentage share in this
Contract at any time by giving written notice to the Subscribing Reinsurer in
the event any of the following circumstances occur:

 

1. The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under
the Subscribing Reinsurer’s accounting system) at the inception of this Contract
has been

 

1

--------------------------------------------------------------------------------


 

reduced by more than 20.0% of the amount of surplus (or the applicable
equivalent) 12 months prior to that date; or

 

2.                    The Subscribing Reinsurer’s policyholders’ surplus (or its
equivalent under the Subscribing Reinsurer’s accounting system) at any time
during the term of this Contract has been reduced by more than 20.0% of the
amount of surplus (or the applicable equivalent) at the date of the Subscribing
Reinsurer’s most recent financial statement filed with regulatory authorities
and available to the public as of the inception of this Contract; or

 

3.                    The Subscribing Reinsurer’s A.M. Best’s rating has been
assigned or downgraded below A- and/or Standard & Poor’s rating has been
assigned or downgraded below BBB+; or

 

4.                    The Subscribing Reinsurer has become merged with, acquired
by or controlled by any other entity or individual(s) not controlling the
Subscribing Reinsurer’s operations previously; or

 

5.                    A State Insurance Department or other legal authority has
ordered the Subscribing Reinsurer to cease writing business; or

 

6.                    The Subscribing Reinsurer has become insolvent or has been
placed into liquidation, receivership, supervision, administration, winding-up
or under a scheme of arrangement, or similar proceedings (whether voluntary or
involuntary) or proceedings have been instituted against the Subscribing
Reinsurer for the appointment of a receiver, liquidator, rehabilitator,
supervisor, administrator, conservator or trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operations; or

 

7.                    The Subscribing Reinsurer has reinsured its entire
liability, except for inter-company pooling arrangements, under this Contract
without the Company’s prior written consent; or

 

8.                    The Subscribing Reinsurer has ceased assuming new or
renewal property treaty reinsurance business.

 

C. If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer’s liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.

 

Article 3 - Territory (BRMA 51A)

 

The territorial limits of this Contract shall be identical with those of the
Company’s policies.

 

2

--------------------------------------------------------------------------------


 

Article 4 - Exclusions

 

This Contract does not apply to and specifically excludes the following:

 

1.                         Loss or damage occasioned by war, invasion,
hostilities, acts of foreign enemies, civil war, rebellion, insurrection,
military or usurped power, martial law or confiscation by order of any
government or public authority, but not excluding loss or damage which would be
covered under a standard form of policy containing a standard war exclusion
clause.

 

2.                         Nuclear risks as defined in the “Nuclear Incident
Exclusion Clause - Physical Damage - Reinsurance” attached to and forming part
of this Contract.

 

3.                         Liability as a member, subscriber or reinsurer of any
Pool, Syndicate or Association; and any combination of insurers or reinsurers
formed for the purpose of covering specific perils, specific classes of business
or for the purpose of insuring risks located in specific geographical areas; but
this exclusion shall not apply to FAIR Plans or to SIR Pool, Coastal Pools,
Beach Plans or similar plans, however styled. It is understood and agreed,
however, that this reinsurance does not include any increase in liability to the
Company resulting from (a) the inability of any other participant in a FAIR
Plan, SIR Pool, Coastal Pool, Beach Plan or similar plan to meet its liability,
or (b) any claim against such a FAIR Plan, SIR Pool, Coastal Pool, Beach Plan or
similar plan, or any participant therein, including the Company, whether by way
of subrogation or otherwise, brought by or on behalf of any insolvency fund.

 

4.                         Financial guarantee and insolvency.

 

5.                         Third party liability.

 

6.                         All liability of the Company arising by contract,
operation of law, or otherwise, from its participation or membership, whether
voluntary or involuntary, in any insolvency fund. “Insolvency fund” includes any
guaranty fund, insolvency fund, plan, pool, association, fund or other
arrangement, however denominated, established or governed, which provides for
any assessment of or payment or assumption by the Company of part or all of any
claim, debt, charge, fee or other obligation of an insurer, or its successors or
assigns, which has been declared by any competent authority to be insolvent, or
which is otherwise deemed unable to meet any claim, debt, charge, fee or other
obligation in whole or in part.

 

7.                         All classes of business not specifically listed in
the Classes of Business Reinsured Article.

 

8.                         Reinsurance assumed, except pro rata local agency
reinsurance on specific risks.

 

9.                         Ex-gratia payments.

 

10.                   Risks excluded under the provisions of the “Total Insured
Value Clause” attached to and forming part of this Contract.

 

3

--------------------------------------------------------------------------------


 

11.                   Loss or liability excluded under the “Terrorism Exclusion
Clause” attached to and forming part of this Contract.

 

12.                   Loss and/or damage and/or costs and/or expenses arising
from Seepage and/or Pollution and/or Contamination, other than contamination
from Smoke Damage. Nevertheless, this exclusion does not preclude any payment of
the cost of the removal of debris of property damaged by a loss otherwise
covered hereunder, but subject always to a limit of 25.0% of the Company’s
property loss under the original policy.

 

Article 5 - Retention and Limit

 

A.                As respects each excess layer of reinsurance coverage provided
by this Contract, the Company shall retain and be liable for the first amount of
ultimate net loss, shown as “Company’s Retention” for that excess layer in
Schedule A attached hereto, arising out of each loss occurrence. The Reinsurer
shall then be liable, as respects each excess layer, for the amount by which
such ultimate net loss exceeds the Company’s applicable retention, but the
liability of the Reinsurer under each excess layer shall not exceed the amount,
shown as “Reinsurer’s Per Occurrence Limit” for that excess layer in Schedule A
attached hereto, as respects any one loss occurrence.

 

B.                  No claim shall be made under any excess layer of coverage
provided by this Contract in any one loss occurrence unless at least two risks
insured or reinsured by the Company are involved in such loss occurrence. For
purposes hereof, the Company shall be the sole judge of what constitutes “one
risk.”

 

Article 6 - Reinstatement

 

A. In the event all or any portion of the reinsurance under any excess layer of
reinsurance coverage provided by this Contract is exhausted by loss, the amount
so exhausted shall be reinstated immediately from the time the loss occurrence
commences hereon. For each amount so reinstated the Company agrees to pay
additional premium equal to the product of the following:

 

1.                    The percentage of the occurrence limit for the excess
layer reinstated (based on the loss paid by the Reinsurer under that excess
layer); times

 

2.                    The earned reinsurance premium for the excess layer
reinstated for the term of this Contract (exclusive of reinstatement premium).

 

B. Whenever the Company requests payment by the Reinsurer of any loss under any
excess layer hereunder, the Company shall submit a statement to the Reinsurer of
reinstatement premium due the Reinsurer for that excess layer. If the earned
reinsurance premium for any excess layer for the term of this Contract has not
been finally determined as of the date of any such statement, the calculation of
reinstatement premium due for that excess layer shall be based on the annual
deposit premium for that excess layer and shall be readjusted when the earned
reinsurance premium for that excess layer for the term of this Contract has been
finally determined. Any reinstatement premium shown to be due the Reinsurer for
any excess layer as reflected by any such statement (less prior payments, if
any, for that

 

4

--------------------------------------------------------------------------------


 

excess layer) shall be payable by the Company concurrently with payment by the
Reinsurer of the requested loss for that excess layer. Any return reinstatement
premium shown to be due the Company shall be remitted by the Reinsurer as
promptly as possible after receipt and verification of the Company’s statement.

 

C. Notwithstanding anything stated herein, the liability of the Reinsurer under
any excess layer of reinsurance coverage provided by this Contract shall not
exceed either of the following:

 

1.                    The amount, shown as “Reinsurer’s Per Occurrence Limit”
for that excess layer in Schedule A attached hereto, as respects loss or losses
arising out of any one loss occurrence; or

 

2.                    The amount, shown as “Reinsurer’s Term Limit” for that
excess layer in Schedule A attached hereto, in all during the term of this
Contract.

 

Article 7 - Definitions

 

A. “Ultimate net loss” as used herein is defined as the sum or sums (including
loss in excess of policy limits, extra contractual obligations and all loss
adjustment expense, as hereinafter defined) paid or payable by the Company in
settlement of claims and in satisfaction of judgments rendered on account of
such claims, after deduction of all salvage, all recoveries and all claims on
inuring insurance or reinsurance, whether collectible or not. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company’s ultimate net loss has been ascertained.

 

B. “Loss in excess of policy limits” and “extra contractual obligations” as used
herein shall be defined as follows:

 

1.                    “Loss in excess of policy limits” shall mean 90.0% of any
amount paid or payable by the Company in excess of its policy limits, but
otherwise within the terms of its policy, such loss in excess of the Company’s
policy limits having been incurred because of, but not limited to, failure by
the Company to settle within the policy limits or by reason of the Company’s
alleged or actual negligence, fraud or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of an action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such an action.

 

2.                    “Extra contractual obligations” shall mean 90.0% of any
punitive, exemplary, compensatory or consequential damages paid or payable by
the Company, not covered by any other provision of this Contract and which arise
from the handling of any claim on business subject to this Contract, such
liabilities arising because of, but not limited to, failure by the Company to
settle within the policy limits or by reason of the Company’s alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
an action. An extra contractual obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the policy.

 

5

--------------------------------------------------------------------------------


 

The amount included in ultimate net loss for any one loss occurrence as respects
loss in excess of policy limits and extra contractual obligations shall not
exceed 25.0% of the Company’s indemnity loss hereunder arising out of that loss
occurrence.

 

Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

 

Savings Clause (Applicable only if the Subscribing Reinsurer is domiciled in the
State of New York): In no event shall coverage be provided to the extent that
such coverage is not permitted under New York law.

 

C.                  “Loss adjustment expense” as used herein shall mean expenses
assignable to the investigation, appraisal, adjustment, settlement, litigation,
defense and/or appeal of claims, regardless of how such expenses are classified
for statutory reporting purposes. Loss adjustment expense shall include, but not
be limited to, interest on judgments, expenses of outside adjusters, expenses
and a pro rata share of salaries of the Company’s field employees, and expenses
of other employees of the Company who have been temporarily diverted from their
normal and customary duties and assigned to the adjustment of losses covered by
the Contract, expenses of the Company’s officials incurred in connection with
losses covered by the Contract, and declaratory judgment expenses or other legal
expenses and costs incurred in connection with coverage questions and legal
actions connected thereto. Loss adjustment expense shall not include normal
office expenses or salaries of the Company’s officials.

 

D.                 “Term of this Contract” as used herein shall mean the period
from 12:01 a.m., Eastern Standard Time, January 1, 2011 to 12:01 a.m., Eastern
Standard Time, January 1, 2012. However, if this Contract is terminated, the
“term of this Contract” as used herein shall mean the period from 12:01 a.m.,
Eastern Standard Time, January 1, 2011 to the effective time and date of
termination.

 

Article 8 - Other Reinsurance

 

A.                The Company shall maintain in force property per risk excess
of loss reinsurance, recoveries under which shall inure to the benefit of this
Contract.

 

B.                  The Company shall be permitted to carry underlying property
catastrophe excess of loss reinsurance, recoveries under which shall inure
solely to the benefit of the Company and be entirely disregarded in applying all
of the provisions of this Contract.

 

Article 9 - Loss Occurrence

 

A. The term “loss occurrence” shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of

 

6

--------------------------------------------------------------------------------


 

Canada and states or provinces contiguous thereto and to one another. However,
the duration and extent of any one “loss occurrence” shall be limited to all
individual losses sustained by the Company occurring during any period of 168
consecutive hours arising out of and directly occasioned by the same event,
except that the term “loss occurrence” shall be further defined as follows:

 

1.               As regards windstorm, hail, tornado, hurricane, cyclone,
including ensuing collapse and water damage, all individual losses sustained by
the Company occurring during any period of 96 consecutive hours arising out of
and directly occasioned by the same event. However, the event need not be
limited to one state or province or states or provinces contiguous thereto.

 

2.               As regards riot, riot attending a strike, civil commotion,
vandalism and malicious mischief, all individual losses sustained by the Company
occurring during any period of 72 consecutive hours within the area of one
municipality or county and the municipalities or counties contiguous thereto
arising out of and directly occasioned by the same event. The maximum duration
of 72 consecutive hours may be extended in respect of individual losses which
occur beyond such 72 consecutive hours during the continued occupation of an
assured’s premises by strikers, provided such occupation commenced during the
aforesaid period.

 

3.               As regards earthquake (the epicenter of which need not
necessarily be within the territorial confines referred to in paragraph A of
this Article) and fire following directly occasioned by the earthquake, only
those individual fire losses which commence during the period of 168 consecutive
hours may be included in the Company’s “loss occurrence.”

 

4.               As regards “freeze,” only individual losses directly occasioned
by collapse, breakage of glass and water damage (including, but not limited to,
those caused by bursting frozen pipes and tanks) may be included in the
Company’s “loss occurrence.”

 

5.               As regards firestorms, brush fires and any other fires or
series of fires, irrespective of origin (except as provided in subparagraphs 2
and 3 above), which spread through trees, grassland or other vegetation, all
individual losses sustained by the Company which occur during any period of 168
consecutive hours within 150-mile radius of any one fixed point selected by the
Company may be included in the Company’s “loss occurrence.” However, an
individual loss subject to this subparagraph cannot be included in more than one
“loss occurrence.”

 

B.             Except for those “loss occurrences,” referred to in subparagraph
2 of paragraph A above, the Company may choose the date and time when any such
period of consecutive hours commences, provided that it is not earlier than the
date and time of the occurrence of the first recorded individual loss sustained
by the Company arising out of that disaster, accident or loss, and provided that
only one such period of 168 consecutive hours shall apply with respect to one
event, except for any “loss occurrence” referred to in subparagraph 1 of
paragraph A above where only one such period of 96 consecutive hours shall apply
with respect to one event, regardless of the duration of the event.

 

C.             As respects those “loss occurrences” referred to in subparagraph
2 of paragraph A above, if the disaster, accident or loss occasioned by the
event is of greater duration than

 

7

--------------------------------------------------------------------------------


 

72 consecutive hours, then the Company may divide that disaster, accident or
loss into two or more “loss occurrences,” provided no two periods overlap and no
individual loss is included in more than one such period and provided that no
period commences earlier than the date and time of the occurrence of the first
recorded individual loss sustained by the Company arising out of that disaster,
accident or loss.

 

D.                 No individual losses occasioned by an event that would be
covered by 72 hours or 96 hours clauses may be included in any “loss occurrence”
claimed under the 168 hours provision.

 

E.                   Losses arising, directly or indirectly, out of:

 

1.                    Loss of, alteration of, or damage to;

 

or

 

2.                    A reduction in the functionality, availability or
operation of

 

A computer system, hardware, program, software, data, information repository,
microchip, integrated circuit or similar device in computer equipment or
non-computer equipment, whether the property of the policyholder of the Company
or not, do not in and of themselves constitute an event unless arising out of
one or more of the following perils:

 

Fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.

 

Article 10 - Loss Notices and Settlements

 

A.                Whenever losses sustained by the Company appear likely to
result in a claim hereunder, the Company shall notify the Reinsurer, and the
Reinsurer shall have the right to participate in the adjustment of such losses
at its own expense.

 

B.                  All loss settlements made by the Company, provided they are
within the terms of this Contract, shall be binding upon the Reinsurer, and the
Reinsurer agrees to pay all amounts for which it may be liable upon receipt of
reasonable evidence of the amount paid (or scheduled to be paid) by the Company.

 

Article 11 - Salvage and Subrogation

 

The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder. Salvage thereon shall always be
used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss. The Company hereby agrees to enforce its rights to
salvage or subrogation relating to any loss, a part of which loss was sustained
by the Reinsurer, and to prosecute all

 

8

--------------------------------------------------------------------------------


 

claims arising out of such rights if, in the Company’s opinion, it is
economically reasonable to do so.

 

Article 12 - Terrorism

 

A.                Any loss reimbursement the Company receives from the United
States Government under the Terrorism Risk Insurance Act of 2002, as amended by
the Terrorism Risk Insurance Extension Act of 2005 and any subsequent amendments
or extensions thereof (the “Terrorism Act”) as a result of loss occurrences
commencing during the term of this Contract that do not involve acts of
terrorism committed by an individual or individuals acting on behalf of any
foreign person or foreign interest shall inure to the benefit of this Contract
in the proportion that the Company’s insured losses (as defined in the Terrorism
Act) in that loss occurrence under policies reinsured under this Contract bear
to the Company’s total insured losses in that loss occurrence.

 

B.                  If a loss reimbursement received by the Company under the
Terrorism Act is based on the Company’s insured losses in more than one loss
occurrence and the United States Government does not designate the amount
allocable to each loss occurrence, the reimbursement shall be prorated in the
proportion that the Company’s insured losses in each loss occurrence bear to the
Company’s total insured losses arising out of all loss occurrences to which the
recovery applies.

 

Article 13 - Reinsurance Premium

 

A. As premium for each excess layer of reinsurance coverage provided by this
Contract, the Company shall pay the Reinsurer the greater of the following:

 

1.                    The amount, shown as “Minimum Premium” for that excess
layer in Schedule A attached hereto (or a pro rata portion thereof if a
Subscribing Reinsurer’s share under that excess layer is terminated in
accordance with the provisions of this Contract); or

 

2.                    The percentage, shown as “Premium Rate” for that excess
layer in Schedule A attached hereto, of the Company’s net earned premium for the
term of this Contract.

 

B. The Company shall pay the Reinsurer a deposit premium for each excess layer
of the amount, shown as “Deposit Premium” for that excess layer in Schedule A
attached hereto, in four equal installments of the amount, shown as “Quarterly
Deposit Premium” for that excess layer in Schedule A attached hereto, on
January 1, April 1, July 1 and October 1 of 2011. In the event that a
Subscribing Reinsurer’s share under any excess layer hereof is terminated, no
quarterly deposit premium installment(s) for such layer(s) shall be due to such
Subscribing Reinsurer after the effective time and date of termination.

 

C. Within 60 days after the termination or expiration of this Contract, the
Company shall provide a report to the Reinsurer setting forth the premium due
hereunder for each excess layer, computed in accordance with paragraph A, and
any additional premium due the Reinsurer or return premium due the Company for
each such excess layer shall be remitted promptly.

 

9

--------------------------------------------------------------------------------


 

D. “Net earned premium” as used herein is defined as gross earned premium of the
Company for the classes of business reinsured hereunder, less the earned portion
of premiums ceded by the Company for reinsurance which inures to the benefit of
this Contract. For purposes of calculating net earned premium, 90.0% of
Homeowners Multiple Peril and 80.0% of Commercial Multiple Peril total basic
policy premium on indivisible premium policies shall be considered subject
premium.

 

Article 14 - Late Payments

 

A. The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

 

B. In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (hereinafter
referred to as the “Intermediary”) by the payment due date, the party to whom
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest penalty on the
amount past due calculated for each such payment on the last business day of
each month as follows:

 

1.                    The number of full days which have expired since the due
date or the last monthly calculation, whichever the lesser; times

 

2.                    1/365ths of the six-month United States Treasury Bill rate
as quoted in The Wall Street Journal on the first business day of the month for
which the calculation is made; times

 

3.                    The amount past due, including accrued interest.

 

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

 

C. The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 

1.                    As respects the payment of routine deposits and premiums
due the Reinsurer, the due date shall be as provided for in the applicable
section of this Contract. In the event a due date is not specifically stated for
a given payment, it shall be deemed due 30 business days after the date of
transmittal by the Intermediary of the initial billing for each such payment.

 

2.                    Any claim or loss payment due the Company hereunder shall
be deemed due 30 business days after the proof of loss or demand for payment is
transmitted to the Reinsurer. If such loss or claim payment is not received
within the 30 business days, interest will accrue on the payment or amount
overdue in accordance with paragraph B above, from the date the proof of loss or
demand for payment was transmitted to the Reinsurer.

 

3.                    As respects any payment, adjustment or return due either
party not otherwise provided for in subparagraphs 1 and 2 of this paragraph, the
due date shall be as provided for in the applicable section of this Contract. In
the event a due date is not

 

10

--------------------------------------------------------------------------------


 

specifically stated for a given payment, it shall be deemed due 30 business days
following transmittal of written notification that the provisions of this
Article have been invoked.

 

For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.

 

D.                 Nothing herein shall be construed as limiting or prohibiting
a Subscribing Reinsurer from contesting the validity of any claim, or from
participating in the defense of any claim or suit, or prohibiting either party
from contesting the validity of any payment or from initiating any arbitration
or other proceeding in accordance with the provisions of this Contract. If the
debtor party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings. If a
debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.

 

E.                   Interest penalties arising out of the application of this
Article that are $100 or less from any party shall be waived unless there is a
pattern of late payments consisting of three or more items over the course of
any 12-month period.

 

Article 15 - Offset (BRMA 36C)

 

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.

 

Article 16 - Access to Records

 

The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance. However, a Subscribing Reinsurer or its designated representatives
shall not have any right of access to the records of the Company if it is not
current in all undisputed payments due the Company. “Undisputed” as used herein
shall mean any amount that the Subscribing Reinsurer has not contested in
writing to the Company that specifies the reason(s) why the payments are
disputed.

 

Article 17 - Liability of the Reinsurer

 

A. The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all the general and specific stipulations,
clauses, waivers and modifications of the Company’s policies and any
endorsements thereon. However, in no event shall this be construed in any way to
provide coverage outside the terms and conditions set forth in this Contract.

 

11

--------------------------------------------------------------------------------


 

B. Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

 

Article 18 - Net Retained Lines (BRMA 32E)

 

A.                This Contract applies only to that portion of any policy which
the Company retains net for its own account (prior to deduction of any
underlying reinsurance specifically permitted in this Contract), and in
calculating the amount of any loss hereunder and also in computing the amount or
amounts in excess of which this Contract attaches, only loss or losses in
respect of that portion of any policy which the Company retains net for its own
account shall be included.

 

B.                  The amount of the Reinsurer’s liability hereunder in respect
of any loss or losses shall not be increased by reason of the inability of the
Company to collect from any other reinsurer(s), whether specific or general, any
amounts which may have become due from such reinsurer(s), whether such inability
arises from the insolvency of such other reinsurer(s) or otherwise.

 

Article 19 - Errors and Omissions (BRMA 14F)

 

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

 

Article 20 - Currency (BRMA 12A)

 

A.                Whenever the word “Dollars” or the “$” sign appears in this
Contract, they shall be construed to mean United States Dollars and all
transactions under this Contract shall be in United States Dollars.

 

B.                  Amounts paid or received by the Company in any other
currency shall be converted to United States Dollars at the rate of exchange at
the date such transaction is entered on the books of the Company.

 

Article 21 - Taxes (BRMA 50B)

 

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

 

12

--------------------------------------------------------------------------------


 

Article 22 - Federal Excise Tax

 

A.                The Reinsurer has agreed to allow for the purpose of paying
the Federal Excise Tax the applicable percentage of the premium payable hereon
(as imposed under Section 4371 of the Internal Revenue Code) to the extent such
premium is subject to the Federal Excise Tax.

 

B.                  In the event of any return of premium becoming due hereunder
the Reinsurer will deduct the applicable percentage from the return premium
payable hereon and the Company or its agent should take steps to recover the tax
from the United States Government.

 

Article 23 - Unauthorized Reinsurers

 

A. If the Reinsurer is unauthorized in any state of the United States of America
or the District of Columbia, the Reinsurer agrees to fund its share of the
Company’s ceded United States outstanding loss and loss adjustment expense
reserves (including all case reserves plus any reasonable amount estimated to be
unreported from known loss occurrences) by:

 

1.                    Clean, irrevocable and unconditional letters of credit
issued and confirmed, if confirmation is required by the insurance regulatory
authorities involved, by a bank or banks meeting the NAIC Securities Valuation
Office credit standards for issuers of letters of credit and acceptable to said
insurance regulatory authorities; and/or

 

2.                    Escrow accounts for the benefit of the Company; and/or

 

3.                    Cash advances;

 

if, without such funding, a penalty would accrue to the Company on any financial
statement it is required to file with the insurance regulatory authorities
involved. The Reinsurer, at its sole option, may fund in other than cash if its
method and form of funding are acceptable to the insurance regulatory
authorities involved.

 

B. With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an “evergreen clause,” which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. The
Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

 

1.                    To reimburse itself for the Reinsurer’s share of losses
and/or loss adjustment expense paid under the terms of policies reinsured
hereunder, unless paid in cash by the Reinsurer;

 

2.                    To reimburse itself for the Reinsurer’s share of any other
amounts claimed to be due hereunder, unless paid in cash by the Reinsurer;

 

13

--------------------------------------------------------------------------------


 

3.                    To fund a cash account in an amount equal to the
Reinsurer’s share of any ceded outstanding loss and loss adjustment expense
reserves (including all case reserves plus any reasonable amount estimated to be
unreported from known loss occurrences) funded by means of a letter of credit
which is under non-renewal notice, if said letter of credit has not been renewed
or replaced by the Reinsurer 10 days prior to its expiration date;

 

4.                    To refund to the Reinsurer any sum in excess of the actual
amount required to fund the Reinsurer’s share of the Company’s ceded outstanding
loss and loss adjustment expense reserves (including all case reserves plus any
reasonable amount estimated to be unreported from known loss occurrences), if so
requested by the Reinsurer.

 

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1) or B(3), or in the case of B(2),
the actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn.

 

Article 24 - Insolvency

 

A.                In the event of the insolvency of one or more of the reinsured
companies, this reinsurance shall be payable directly to the company or to its
liquidator, receiver, conservator or statutory successor on the basis of the
liability of the company without diminution because of the insolvency of the
company or because the liquidator, receiver, conservator or statutory successor
of the company has failed to pay all or a portion of any claim. It is agreed,
however, that the liquidator, receiver, conservator or statutory successor of
the company shall give written notice to the Reinsurer of the pendency of a
claim against the company indicating the policy or bond reinsured which claim
would involve a possible liability on the part of the Reinsurer within a
reasonable time after such claim is filed in the conservation or liquidation
proceeding or in the receivership, and that during the pendency of such claim,
the Reinsurer may investigate such claim and interpose, at its own expense, in
the proceeding where such claim is to be adjudicated, any defense or defenses
that it may deem available to the company or its liquidator, receiver,
conservator or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to the approval of the Court, against the company
as part of the expense of conservation or liquidation to the extent of a pro
rata share of the benefit which may accrue to the company solely as a result of
the defense undertaken by the Reinsurer.

 

B.                  Where two or more reinsurers are involved in the same claim
and a majority in interest elect to interpose defense to such claim, the expense
shall be apportioned in accordance with the terms of this Contract as though
such expense had been incurred by the company.

 

C.                  It is further understood and agreed that, in the event of
the insolvency of one or more of the reinsured companies, the reinsurance under
this Contract shall be payable directly by the Reinsurer to the company or to
its liquidator, receiver or statutory successor, except as provided by
Section 4118(a) of the New York Insurance Law or except (1) where this Contract
specifically provides another payee of such reinsurance in the event of the
insolvency of the company or (2) where the Reinsurer with the consent of the
direct insured or insureds has assumed such policy obligations of the company as
direct obligations of the

 

14

--------------------------------------------------------------------------------


 

Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.

 

Article 25 - Arbitration

 

A.                As a condition precedent to any right of action hereunder, in
the event of any dispute or difference of opinion hereafter arising with respect
to this Contract, it is hereby mutually agreed that such dispute or difference
of opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, the
two Arbiters shall request the American Arbitration Association to appoint the
Umpire. If the American Arbitration Association fails to appoint the Umpire
within 30 days after it has been requested to do so, either party may request a
justice of a Court of general jurisdiction of the state in which the arbitration
is to be held to appoint the Umpire.

 

B.                  Each party shall present its case to the Arbiters within 30
days following the date of appointment of the Umpire. The Arbiters shall
consider this Contract as an honorable engagement rather than merely as a legal
obligation and they are relieved of all judicial formalities and may abstain
from following the strict rules of law. The decision of the Arbiters shall be
final and binding on both parties; but failing to agree, they shall call in the
Umpire and the decision of the majority shall be final and binding upon both
parties. Judgment upon the final decision of the Arbiters may be entered in any
court of competent jurisdiction.

 

C.                  If more than one reinsurer is involved in the same dispute,
all such reinsurers shall constitute and act as one party for purposes of this
Article and communications shall be made by the Company to each of the
reinsurers constituting one party, provided, however, that nothing herein shall
impair the rights of such reinsurers to assert several, rather than joint,
defenses or claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 

D.                 Each party shall bear the expense of its own Arbiter, and
shall jointly and equally bear with the other the expense of the Umpire and of
the arbitration. In the event that the two Arbiters are chosen by one party, as
above provided, the expense of the Arbiters, the Umpire and the arbitration
shall be equally divided between the two parties.

 

E.                   Any arbitration proceedings shall take place at a location
mutually agreed upon by the parties to this Contract, but notwithstanding the
location of the arbitration, all proceedings pursuant hereto shall be governed
by the law of the state in which the Company has its principal office.

 

15

--------------------------------------------------------------------------------


 

Article 26 - Service of Suit (BRMA 49C)

 

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)

 

A.                It is agreed that in the event the Reinsurer fails to pay any
amount claimed to be due hereunder, the Reinsurer, at the request of the
Company, will submit to the jurisdiction of a court of competent jurisdiction
within the United States. Nothing in this Article constitutes or should be
understood to constitute a waiver of the Reinsurer’s rights to commence an
action in any court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to
another court as permitted by the laws of the United States or of any state in
the United States.

 

B.                  Further, pursuant to any statute of any state, territory or
district of the United States which makes provision therefor, the Reinsurer
hereby designates the party named in its Interests and Liabilities Agreement, or
if no party is named therein, the Superintendent, Commissioner or Director of
Insurance or other officer specified for that purpose in the statute, or his
successor or successors in office, as its true and lawful attorney upon whom may
be served any lawful process in any action, suit or proceeding instituted by or
on behalf of the Company or any beneficiary hereunder arising out of this
Contract.

 

Article 27 - Agency Agreement

 

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

 

Article 28 - Governing Law

 

This Contract shall be governed by and construed in accordance with the law of
the Commonwealth of Massachusetts.

 

Article 29 - Severability (BRMA 72E)

 

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

 

Article 30 - Notices and Contract Execution

 

A. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or

 

--------------------------------------------------------------------------------


 

internationally recognized express delivery service, personal delivery,
electronic mail, or facsimile. With the exception of notices of termination,
first class mail is also acceptable.

 

B. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

 

1.                   Paper documents with an original ink signature;

 

2.                   Facsimile or electronic copies of paper documents showing
an original ink signature; and/or

 

3.                   Electronic records with an electronic signature made via an
electronic agent. For the purposes of this Contract, the terms “electronic
record,” “electronic signature” and “electronic agent” shall have the meanings
set forth in the Electronic Signatures in Global and National Commerce Act of
2000 or any amendments thereto.

 

C. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.

 

Article 31 - Intermediary

 

Aon Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder. All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary. Payments by the Company to the Intermediary will be deemed payment
to the Reinsurer. Payments by the Reinsurer to the Intermediary will be deemed
payment to the Company only to the extent that such payments are actually
received by the Company.

 

In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date specified below:

 

This 4th day of January

in the year 2011

 

 

 

 

Safety Insurance Company

 

Safety Indemnity Insurance Company

 

Safety Property and Casualty Insurance Company

 

 

 

/s/  Edward N. Patrick

 

 

 

17

--------------------------------------------------------------------------------


 

Schedule A

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

 

 

First
Excess

 

Second
Excess

 

Third
Excess

 

Fourth
Excess

 

Company’s Retention

 

$

30,000,000

 

$

80,000,000

 

$

160,000,000

 

$

410,000,000

 

 

 

 

 

 

 

 

 

 

 

Reinsurer’s Per Occurrence Limit

 

$

50,000,000

 

$

80,000,000

 

$

250,000,000

 

$

125,000,000

 

 

 

 

 

 

 

 

 

 

 

Reinsurer’s Term Limit

 

$

100,000,000

 

$

160,000,000

 

$

500,000,000

 

$

250,000,000

 

 

 

 

 

 

 

 

 

 

 

Minimum Premium

 

$

3,600,000

 

$

4,160,000

 

$

8,000,000

 

$

3,000,000

 

 

 

 

 

 

 

 

 

 

Premium Rate

 

2.6240

%

3.0320

%

5.8320

%

2.1868

%

 

 

 

 

 

 

 

 

 

 

Deposit Premium

 

$

4,500,000

 

$

5,200,000

 

$

10,000,000

 

$

3,750,000

 

 

 

 

 

 

 

 

 

 

 

Quarterly Deposit Premium

 

$

1,125,000

 

$

1,300,000

 

$

2,500,000

 

$

937,500

 

 

The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.

 

--------------------------------------------------------------------------------


 

 

Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.)

 

1.               This Reinsurance does not cover any loss or liability accruing
to the Reassured, directly or indirectly and whether as Insurer or Reinsurer,
from any Pool of Insurers or Reinsurers formed for the purpose of covering
Atomic or Nuclear Energy risks.

 

2.               Without in any way restricting the operation of paragraph
(1) of this Clause, this Reinsurance does not cover any loss or liability
accruing to the Reassured, directly or indirectly and whether as Insurer or
Reinsurer, from any insurance against Physical Damage (including business
interruption or consequential loss arising out of such Physical Damage) to:

 

I.                      Nuclear reactor power plants including all auxiliary
property on the site, or

 

II.                  Any other nuclear reactor installation, including
laboratories handling radioactive materials in connection with reactor
installations, and “critical facilities” as such, or

 

III.              Installations for fabricating complete fuel elements or for
processing substantial quantities of “special nuclear material,” and for
reprocessing, salvaging, chemically separating, storing or disposing of “spent”
nuclear fuel or waste materials, or

 

IV.              Installations other than those listed in paragraph (2) III
above using substantial quantities of radioactive isotopes or other products of
nuclear fission.

 

3.               Without in any way restricting the operations of paragraphs
(1) and (2) hereof, this Reinsurance does not cover any loss or liability by
radioactive contamination accruing to the Reassured, directly or indirectly, and
whether as Insurer or Reinsurer, from any insurance on property which is on the
same site as a nuclear reactor power plant or other nuclear installation and
which normally would be insured therewith except that this paragraph (3) shall
not operate

 

(a)                    where Reassured does not have knowledge of such nuclear
reactor power plant or nuclear installation, or

 

(b)                   where said insurance contains a provision excluding
coverage for damage to property caused by or resulting from radioactive
contamination, however caused. However on and after 1st January 1960 this
sub-paragraph (b) shall only apply provided the said radioactive contamination
exclusion provision has been approved by the Governmental Authority having
jurisdiction thereof.

 

4.               Without in any way restricting the operations of paragraphs
(1), (2) and (3) hereof, this Reinsurance does not cover any loss or liability
by radioactive contamination accruing to the Reassured, directly or indirectly,
and whether as Insurer or Reinsurer, when such radioactive contamination is a
named hazard specifically insured against.

 

5.               It is understood and agreed that this Clause shall not extend
to risks using radioactive isotopes in any form where the nuclear exposure is
not considered by the Reassured to be the primary hazard.

 

6.               The term “special nuclear material” shall have the meaning
given it in the Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7.      Reassured to be sole judge of what constitutes:

 

(a)       substantial quantities, and

 

(b)      the extent of installation, plant or site. Note.-Without in any way
restricting the operation of paragraph (1) hereof, it is understood and agreed
that

 

(a)                    all policies issued by the Reassured on or before 31st
December 1957 shall be free from the application of the other provisions of this
Clause until expiry date or 31st December 1960 whichever first occurs whereupon
all the provisions of this Clause shall apply.

 

(b)                   with respect to any risk located in Canada policies issued
by the Reassured on or before 31st December 1958 shall be free from the
application of the other provisions of this Clause until expiry date or 31st
December 1960 whichever first occurs whereupon all the provisions of this Clause
shall apply.

 

--------------------------------------------------------------------------------


 

Total Insured Value Exclusion Clause

 

It is the mutual intention of the parties to exclude risks, other than Offices,
Hotels, Apartments, Hospitals, Educational Establishments and Public Utilities
(except Railroad Schedules), and Builders Risks on the above classes, where at
the time of cession, the Total Insured Value over all interests exceeds
$250,000,000. However, the Company shall be protected hereunder, subject to the
other terms and conditions of this Contract, if subsequent to cession being
made, the Company becomes acquainted with the true facts of the case and
discovers that the mutual intention has been inadvertently breached; on
condition that the Company shall at the first opportunity, and certainly by next
anniversary of the original policy, exclude the risk in question.

 

It is agreed that this mutual intention does not apply to Contingent Business
Interruption or to interests traditionally underwritten as Inland Marine or to
Stock and/or Contents written on a blanket basis except where the Company is
aware that the Total Insured Value of $250,000,000 is already exceeded for
buildings, machinery, equipment and direct use and occupancy at the key
location.

 

It is understood and agreed that this Clause shall not apply hereunder where the
Company writes 100% of the risk.

 

--------------------------------------------------------------------------------


 

Terrorism Exclusion Clause

 

A.                Notwithstanding any provision to the contrary within this
Contract or any addendum thereto, it is agreed that this Contract excludes loss,
damage, cost or expense directly or indirectly caused by, contributed to by,
resulting from, arising out of or in connection with any “act of terrorism,” as
defined in the Terrorism Risk Insurance Act of 2002, as amended by the Terrorism
Risk Insurance Extension Act of 2005, and any subsequent amendments or
extensions thereof (the “Terrorism Act”), provided such “act of terrorism” has
been committed by an individual or individuals acting on behalf of any foreign
person or foreign interest, on primary or excess property and casualty insurance
issued by the Company, regardless of any other cause or event contributing
concurrently or in any sequence to the loss.

 

B.                  Notwithstanding the above and subject otherwise to the
terms, conditions and limitations of this Contract, this Contract will pay
actual loss or damage caused by any act of terrorism which does not meet the
definition of “insured loss” set forth in the Terrorism Act or meets the
definition of “insured loss” as set forth in the Terrorism Act, but results in
loss under a policy that is not included in “property and casualty insurance” as
defined in the Terrorism Act, provided, in either case, (1) such loss or damage
occurs in a line of insurance otherwise covered by this Contract, and (2) in no
event will this Contract provide coverage for loss, damage, cost or expense
directly or indirectly caused by, contributed to by, resulting from, or arising
out of or in connection with biological, chemical, radioactive or nuclear
explosion, pollution, contamination and/or fire following thereon.

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

ACE Tempest Reinsurance Ltd.

Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

2.000000% of the Second Excess Catastrophe Reinsurance

2.000000% of the Third Excess Catastrophe Reinsurance

4.500000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 6th day of January in the year 2011.  ACE Tempest Reinsurance Ltd..

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Allied World Assurance Company, Ltd

Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

2.500000% of the First Excess Catastrophe Reinsurance

1.350000% of the Second Excess Catastrophe Reinsurance

0.750000% of the Third Excess Catastrophe Reinsurance

0.800000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 17th day of January in the year 2011.  Allied World Assurance Company, Ltd.

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

American Agricultural Insurance Company

Indianapolis, Indiana
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



 issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

0.750000% of the Second Excess Catastrophe Reinsurance

0.750000% of the Third Excess Catastrophe Reinsurance

1.500000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 6th day of January in the year 2011.  American Agricultural Insurance
Company

 

/s/ Virgil R. Maxwell, Senior Vice President, Broker Assumed Reinsurance

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

American Standard Insurance Company of Wisconsin

Madison, Wisconsin
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

0% of the Second Excess Catastrophe Reinsurance

1.750000% of the Third Excess Catastrophe Reinsurance

0.500000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 17th day of February in the year 2011.  American Standard Insurance Company
of Wisconsin

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Aspen Insurance Limited

Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

1.000000% of the Second Excess Catastrophe Reinsurance

1.000000% of the Third Excess Catastrophe Reinsurance

0% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 12th day of January in the year 2011.  Aspen Insurance Limited

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

AXIS Specialty Limited

Pembroke, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

5.000000% of the Second Excess Catastrophe Reinsurance

5.000000% of the Third Excess Catastrophe Reinsurance

7.000000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 17th day of January in the year 2011.  AXIS Specialty Limited

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Catlin Insurance Company Ltd.

Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

1.000000% of the First Excess Catastrophe Reinsurance

1.000000% of the Second Excess Catastrophe Reinsurance

1.000000% of the Third Excess Catastrophe Reinsurance

1.000000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 7th day of January in the year 2011.  Catlin Insurance Company Ltd..

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

DaVinci Reinsurance Ltd.

Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

0% of the Second Excess Catastrophe Reinsurance

0.333333% of the Third Excess Catastrophe Reinsurance

1.150000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 11th day of January in the year 2011..  DaVinci Reinsurance Ltd.

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Employers Mutual Casualty Company

Des Moines, Iowa
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

0.250000% of the Second Excess Catastrophe Reinsurance

0.250000% of the Third Excess Catastrophe Reinsurance

0.250000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 10th day of January in the year 2011.  Employers Mutual Casualty Company

 

/s/ Doug Nuehring, Assistant Secretary

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Endurance Specialty Insurance Ltd.

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe

Reinsurance Contract

Effective: January 1, 2011

 

issued to

 

Safety Insurance Company

Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

33.550000% of the First Excess Catastrophe Reinsurance

14.400000% of the Second Excess Catastrophe Reinsurance

3.750000% of the Third Excess Catastrophe Reinsurance

1.860000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 6th day of January in the year 2011. Endurance Specialty Insurance
Ltd.                                                   .

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

Everest Reinsurance Company

A Delaware Corporation

(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe

Reinsurance Contract

Effective: January 1, 2011

 

issued to

 

Safety Insurance Company

Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

5.000000% of the First Excess Catastrophe Reinsurance

5.000000% of the Second Excess Catastrophe Reinsurance

5.000000% of the Third Excess Catastrophe Reinsurance

0% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 3rd day of February in the year 2011. Everest  Reinsurance Company.

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Farm Bureau Mutual Insurance Company of Michigan

Lansing, Michigan

(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe

Reinsurance Contract

Effective: January 1, 2011

 

issued to

 

Safety Insurance Company

Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

0% of the Second Excess Catastrophe Reinsurance

0% of the Third Excess Catastrophe Reinsurance

0.300000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 25th day of January in the year 2011. Farm Bureau Mutual Insurance Company
of Michigan

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Farmers Mutual Hail Insurance Company of Iowa

Des Moines, Iowa

(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe

Reinsurance Contract

Effective: January 1, 2011

 

issued to

 

Safety Insurance Company

Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

0.750000% of the Second Excess Catastrophe Reinsurance

0% of the Third Excess Catastrophe Reinsurance

0.750000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 7th day of January in the year 2011. Farmers Mutual Hail Insurance Company
of Iowa

 

/s/ Candy Magee-Crooks, Assistant Vice President

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Flagstone Reassurance Suisse SA - Bermuda Branch

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe

Reinsurance Contract

Effective: January 1, 2011

 

issued to

 

Safety Insurance Company

Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

2.000000% of the First Excess Catastrophe Reinsurance

2.000000% of the Second Excess Catastrophe Reinsurance

2.000000% of the Third Excess Catastrophe Reinsurance

2.440000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 16th day of February in the year 2011. Flagstone Reassurance Suisse SA-
Bermuda Branch.

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Hannover Re (Bermuda), Ltd.

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe

Reinsurance Contract

Effective: January 1, 2011

 

issued to

 

Safety Insurance Company

Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

3.750000% of the Second Excess Catastrophe Reinsurance

5.600000% of the Third Excess Catastrophe Reinsurance

0% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, LLP, 750 Seventh Avenue, New York, New York 10019.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 7th day of January in the year 2011. Hannover Re (Bermuda) , Ltd..

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Hardy Bermuda, Ltd.

Hamilton, Bermuda

on behalf of

Syndicate 0382

(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe

Reinsurance Contract

Effective: January 1, 2011

 

issued to

 

Safety Insurance Company

Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0.500000% of the First Excess Catastrophe Reinsurance

0.500000% of the Second Excess Catastrophe Reinsurance

0.500000% of the Third Excess Catastrophe Reinsurance

0% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 5th day of January in the year 2011. Hardy Bermuda, Ltd. (on behalf of
Syndicate 0382)                                                            .

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Hiscox Insurance Company (Bermuda) Limited

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe

Reinsurance Contract

Effective: January 1, 2011

 

issued to

 

Safety Insurance Company

Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

1.200000% of the First Excess Catastrophe Reinsurance

1.200000% of the Second Excess Catastrophe Reinsurance

1.000000% of the Third Excess Catastrophe Reinsurance

0.500000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 6th day of January in the year 2011. Hiscox Insurance Company (Bermuda)
Limited                                                                      .

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Mapfre Re Compania de Reaseguros, S.A.

Madrid, Spain

(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe

Reinsurance Contract

Effective: January 1, 2011

 

issued to

 

Safety Insurance Company

Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

1.000000% of the First Excess Catastrophe Reinsurance

1.000000% of the Second Excess Catastrophe Reinsurance

2.000000% of the Third Excess Catastrophe Reinsurance

3.000000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 3rd day of February in the year 2011. Mapfre Re Compania de
Reaseguros,S.A.                                                   .

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

MS Frontier Reinsurance Limited

Hamilton, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe

Reinsurance Contract

Effective: January 1, 2011

 

issued to

 

Safety Insurance Company

Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

0% of the Second Excess Catastrophe Reinsurance

1.000000% of the Third Excess Catastrophe Reinsurance

6.000000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 31st day of January in the year 2011. MS Frontier Reinsurance Limited.

 

/s/ Denisa Sevastita, North American Treaty Underwriter

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Odyssey America Reinsurance Corporation

Stamford, Connecticut

(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe

Reinsurance Contract

Effective: January 1, 2011

 

issued to

 

Safety Insurance Company

Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

2.000000% of the Second Excess Catastrophe Reinsurance

2.000000% of the Third Excess Catastrophe Reinsurance

2.500000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 6th day of January in the year 2011. Odyssey America Reinsurance
Corporation

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Partner Reinsurance Company Ltd.

Pembroke, Bermuda

(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe

Reinsurance Contract

Effective: January 1, 2011

 

issued to

 

Safety Insurance Company

Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

1.500000% of the Second Excess Catastrophe Reinsurance

1.500000% of the Third Excess Catastrophe Reinsurance

2.500000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 11th day of January in the year 2011. Partner Reinsurance Company
Ltd.                                                                             .

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Platinum Underwriters Bermuda, Ltd.

Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

2.500000% of the Second Excess Catastrophe Reinsurance

2.500000% of the Third Excess Catastrophe Reinsurance

2.000000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 6th day of January in the year 2011. Platinum Underwriters Bermuda, Ltd.

 

/s/ Tim Duffin, Vice President Underwriter

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Protective Insurance Company
Indianapolis, Indiana
by
Paladin Catastrophe Management LLC

Chester, New Jersey
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

4.000000% of the First Excess Catastrophe Reinsurance

0% of the Second Excess Catastrophe Reinsurance

0% of the Third Excess Catastrophe Reinsurance

0.500000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 7th day of January in the year 2011. Paladin Catastrophe Management LLC
(for and on behalf of Protective Insurance Company)

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

QBE Reinsurance Corporation

Philadelphia, Pennsylvania
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

0.500000% of the Second Excess Catastrophe Reinsurance

0.700000% of the Third Excess Catastrophe Reinsurance

0.500000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This  6th day of January in the year 2011. QBE Reinsurance Corporation

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Renaissance Reinsurance, Ltd.

Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

0% of the Second Excess Catastrophe Reinsurance

0.666667% of the Third Excess Catastrophe Reinsurance

2.250000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 11th day of January in the year 2011. Renaissance reinsurance, Ltd.

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

SCOR Reinsurance Company

New York, New York
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

5.000000% of the First Excess Catastrophe Reinsurance

0% of the Second Excess Catastrophe Reinsurance

1.000000% of the Third Excess Catastrophe Reinsurance

0% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 11th day of January in the year 2011. SCOR Reinsurance Company

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Shelter Mutual Insurance Company

Columbia, Missouri
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

1.500000% of the Second Excess Catastrophe Reinsurance

1.500000% of the Third Excess Catastrophe Reinsurance

1.800000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 6th day of January in the year 2011. Shelter Mutual Insurance Company.

 

/s/ William C. Keithley, Executive Vice President

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Sompo Japan Insurance Inc.

(hereinafter referred to as the “Subscribing Reinsurer”)



with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

0% of the Second Excess Catastrophe Reinsurance

4.000000% of the Third Excess Catastrophe Reinsurance

1.600000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 6th day of January in the year 2011. Sompo Japan Insurance Inc.

 

/s/ Mamoru Tanaka, General Manager of Reinsurance Underwriting

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Swiss Reinsurance America Corporation

Armonk, New York
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

5.000000% of the Second Excess Catastrophe Reinsurance

5.000000% of the Third Excess Catastrophe Reinsurance

5.000000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 24th day of January in the year 2011. Swiss Reinsurance America
Corporation    By: Swiss Re Underwriters Agency Inc., its authorized
representative

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Validus Reinsurance, Ltd.

Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

0% of the First Excess Catastrophe Reinsurance

1.200000% of the Second Excess Catastrophe Reinsurance

1.500000% of the Third Excess Catastrophe Reinsurance

6.400000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 28th day of January in the year 2011. Validus Reinsurance, Ltd.

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

XL Re Ltd
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

3.500000% of the First Excess Catastrophe Reinsurance

3.500000% of the Second Excess Catastrophe Reinsurance

3.500000% of the Third Excess Catastrophe Reinsurance

3.500000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 24th day of January in the year 2011.  XL Re Ltd.

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Amlin AG (Bermuda Branch)

Zurich, Switzerland
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

2.000000% of the First Excess Catastrophe Reinsurance

2.000000% of the Second Excess Catastrophe Reinsurance

2.500000% of the Third Excess Catastrophe Reinsurance

0.500000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

 

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

 

This 19th day of January in the year 2011.  Amlin AG  (Bermuda Branch)

 

/s/ Illegible

 

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Certain Underwriting Members of Lloyd’s

shown in the Signing Page(s) attached hereto
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

12.750000% of the First Excess Catastrophe Reinsurance

17.100000% of the Second Excess Catastrophe Reinsurance

14.950000% of the Third Excess Catastrophe Reinsurance

7.650000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, LLP, 750 Seventh Avenue, New York, New York 10019.

 

Signed for and on behalf of the Subscribing Reinsurer in the Signing
Page(s) attached hereto.

 

--------------------------------------------------------------------------------


 

Signing Page

attaching to and forming part of the

Interests and Liabilities Agreement

 

of

 

Certain Underwriting Members of Lloyd’s

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company, et al.,

as defined in the above captioned Contract

 

(Re)Insurer’s Liability Clause - LMA3333

 

(Re)Insurer’s liability several not joint

 

The liability of a (re)insurer under this contract is several and not joint with
other (re)insurers party to this contract. A (re)insurer is liable only for the
proportion of liability it has underwritten. A (re)insurer is not jointly liable
for the proportion of liability underwritten by any other (re)insurer. Nor is a
(re)insurer otherwise responsible for any liability of any other (re)insurer
that may underwrite this contract.

 

The proportion of liability under this contract underwritten by a (re)insurer
(or, in the case of a Lloyd’s syndicate, the total of the proportions
underwritten by all the members of the syndicate taken together) is shown next
to it’s stamp. This is subject always to the provision concerning “signing”
below.

 

In the case of a Lloyd’s syndicate, each member of the syndicate (rather than
the syndicate itself) is a (re)insurer. Each member has underwritten a
proportion of the total shown for the syndicate (that total itself being the
total of the proportions underwritten by all the members of the syndicate taken
together). The liability of each member of the syndicate is several and not
joint with other members. A member is liable only for that members proportion. A
member is not jointly liable for any other member’s proportion. Nor is any
member otherwise responsible for any liability of any other (re)insurer that may
underwrite this contract. The business address of each member is Lloyd’s, One
Lime Street, London EC3M 7HA. The identity of each member of a Lloyd’s syndicate
and their respective proportion may be obtained by writing to Market Services,
Lloyd’s, at the above address.

 

Proportion of liability

 

Unless there is “signing” (see below), the proportion of liability under this
contract underwritten by each (re)insurer (or, in the case of a Lloyd’s
syndicate, the total of the proportions underwritten by all the members of the
syndicate taken together) is shown next to its stamp and is referred to as its
“written line”.

 

Where this contract permits, written lines, or certain written lines, may be
adjusted (“signed”). In that case a schedule is to be appended to this contract
to show the definitive proportion of liability under this contract underwritten
by each (re)insurer (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together). A
definitive proportion (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of a Lloyd’s syndicate taken
together) is referred to as a “signed line”. The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.

 

Although reference is made at various points in this clause to “this contract”
in the singular, where the circumstances so

 

--------------------------------------------------------------------------------


 

require this should be read as a reference to contracts in the plural.

 

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

of

 

Certain Insurance Companies

shown in the Signing Page(s) attached hereto
(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company
Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

3.000000% of the First Excess Catastrophe Reinsurance

2.000000% of the Second Excess Catastrophe Reinsurance

3.000000% of the Third Excess Catastrophe Reinsurance

6.750000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, LLP, 750 Seventh Avenue, New York, New York 10019.

 

Signed for and on behalf of the Subscribing Reinsurer in the Signing
Page(s) attached hereto.

 

--------------------------------------------------------------------------------


 

Signing Page

attaching to and forming part of the

Interests and Liabilities Agreement

 

of

 

Certain Insurance Companies

 

with respect to the

 

Excess Catastrophe
Reinsurance Contract

Effective: January 1, 2011



issued to

 

Safety Insurance Company, et al.,

as defined in the above captioned Contract

 

(Re)Insurer’s Liability

 

Clause - LMA3333

 

(Re)Insurer’s liability

 

several not joint

 

The liability of a (re)insurer under this contract is several and not joint with
other (re)insurers party to this contract. A (re)insurer is liable only for the
proportion of liability it has underwritten. A (re)insurer is not jointly liable
for the proportion of liability underwritten by any other (re)insurer. Nor is a
(re)insurer otherwise responsible for any liability of any other (re)insurer
that may underwrite this contract.

 

The proportion of liability under this contract underwritten by a (re)insurer
(or, in the case of a Lloyd’s syndicate, the total of the proportions
underwritten by all the members of the syndicate taken together) is shown next
to it’s stamp. This is subject always to the provision concerning “signing”
below.

 

In the case of a Lloyd’s syndicate, each member of the syndicate (rather than
the syndicate itself) is a (re)insurer. Each member has underwritten a
proportion of the total shown for the syndicate (that total itself being the
total of the proportions underwritten by all the members of the syndicate taken
together). The liability of each member of the syndicate is several and not
joint with other members. A member is liable only for that members proportion. A
member is not jointly liable for any other member’s proportion. Nor is any
member otherwise responsible for any liability of any other (re)insurer that may
underwrite this contract. The business address of each member is Lloyd’s, One
Lime Street, London EC3M 7HA. The identity of each member of a Lloyd’s syndicate
and their respective proportion may be obtained by writing to Market Services,
Lloyd’s, at the above address.

 

Proportion of liability

 

Unless there is “signing” (see below), the proportion of liability under this
contract underwritten by each (re)insurer (or, in the case of a Lloyd’s
syndicate, the total of the proportions underwritten by all the members of the
syndicate taken together) is shown next to its stamp and is referred to as its
“written line”.

 

Where this contract permits, written lines, or certain written lines, may be
adjusted (“signed”). In that case a schedule is to be appended to this contract
to show the definitive proportion of liability under this contract underwritten
by each (re)insurer (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together). A
definitive proportion (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of a Lloyd’s syndicate taken
together) is referred to as a “signed line”. The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.

 

Although reference is made at various points in this clause to “this contract”
in the singular, where the

 

1

--------------------------------------------------------------------------------


 

circumstances so require this should be read as a reference to contracts in the
plural.

 

If this policy (or any subsequent endorsement) has been produced to you in
electronic form, the original document is stored on the Insurer’s Market
Repository to which your broker has access.

 

1

--------------------------------------------------------------------------------


 

 

First Excess

 

BUREAU REFERENCE

 

 

 

1101170005214

 

 

PROPORTION

 

 

 

 

 

%

 

CODE

 

MEMBER COMPANY AND REFERENCE

 

1.0000000

 

H5100

 

HOUSTON CASUALTY COMPANY

 

 

 

 

 

11ZCF35949BA

 

 

 

 

 

 

 

2.0000000

 

S7300

 

SCOR GLOBAL P&C SE, PUTEAUX, ZURICH

 

 

 

 

 

BRANCH

 

 

 

 

 

T0073481101

 

 

 

 

 

 

 

3.0000000%

 

TOTAL

 

 

 

 

1

--------------------------------------------------------------------------------


 

Second Excess

 

BUREAU REFERENCE

 

 

 

1101170005222

 

 

PROPORTION

 

 

 

 

 

%

 

CODE

 

MEMBER COMPANY AND REFERENCE

 

2.0000000

 

S7300

 

SCOR GLOBAL P&C SE, PUTEAUX, ZURICH

 

 

 

 

 

BRANCH

 

 

 

 

 

T0073491101

 

 

 

 

 

 

 

2.0000000%

 

TOTAL

 

 

 

 

1

--------------------------------------------------------------------------------


 

Third Excess

 

BUREAU REFERENCE

 

 

 

1101170005230

 

 

PROPORTION

 

 

 

 

 

%

 

CODE

 

MEMBER COMPANY AND REFERENCE

 

1.0000000

 

H5100

 

HOUSTON CASUALTY COMPANY

 

 

 

 

 

11ZCF35949BB

 

 

 

 

 

 

 

2.0000000

 

S7300

 

SCOR GLOBAL P&C SE, PUTEAUX, ZURICH

 

 

 

 

 

BRANCH

 

 

 

 

 

T0073501101

 

 

 

 

 

 

 

3.0000000 %

 

TOTAL

 

 

 

 

1

--------------------------------------------------------------------------------


 

Fourth Excess

 

BUREAU REFERENCE

1101170005248

 

PROPORTION

 

 

 

 

%

 

CODE

 

MEMBER COMPANY AND REFERENCE

1.7500000

 

H5100

 

HOUSTON CASUALTY COMPANY

 

 

 

 

11ZCF35949BC

 

 

 

 

 

1.0000000

 

S7300

 

SCOR GLOBAL P&C SE, PUTEAUX, ZURICH

 

 

 

 

BRANCH

 

 

 

 

T0090761101

 

 

 

 

 

2.7500000 %

 

TOTAL

 

 

 

1

--------------------------------------------------------------------------------


 

Fourth Excess

 

BUREAU REFERENCE

 

 

 

1101170005255

 

PROPORTION

 

 

 

 

%

 

CODE

 

MEMBER COMPANY AND REFERENCE

4.0000000

 

L0304

 

LANCASHIRE INSURANCE COMPANY LIMITED

 

 

 

 

B31559CXXB11

 

 

 

 

 

4.0000000 %

 

TOTAL

 

 

 

1

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

 

of

 

Certain Underwriting Members of Lloyd’s

shown in the Signing Page(s) attached hereto

(hereinafter referred to as the “Subscribing Reinsurer”)

 

with respect to the

 

Excess Catastrophe

Reinsurance Contract

Effective: January 1, 2011

 

issued to

 

Safety Insurance Company

Safety Indemnity Insurance Company

and

Safety Property and Casualty Insurance Company

all of Boston, Massachusetts

 

The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

 

12.750000% of the First Excess Catastrophe Reinsurance

17.100000% of the Second Excess Catastrophe Reinsurance

14.950000% of the Third Excess Catastrophe Reinsurance

7.650000% of the Fourth Excess Catastrophe Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2012, unless earlier terminated in accordance with the
provisions of the attached Contract.

 

In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, LLP, 750 Seventh Avenue, New York, New York 10019.

 

Signed for and on behalf of the Subscribing Reinsurer in the Signing
Page(s) attached hereto.

 

--------------------------------------------------------------------------------


 

Signing Page

attaching to and forming part of the

Interests and Liabilities Agreement

 

of

 

Certain Underwriting Members of Lloyd’s

 

with respect to the

 

Excess Catastrophe

Reinsurance Contract

Effective: January 1, 2011

 

issued to

 

Safety Insurance Company, et al.,

as defined in the above captioned Contract

 

(Re)Insurer’s Liability Clause - LMA3333

 

(Re)Insurer’s liability several not joint

 

The liability of a (re)insurer under this contract is several and not joint with
other (re)insurers party to this contract. A (re)insurer is liable only for the
proportion of liability it has underwritten. A (re)insurer is not jointly liable
for the proportion of liability underwritten by any other (re)insurer. Nor is a
(re)insurer otherwise responsible for any liability of any other (re)insurer
that may underwrite this contract.

 

The proportion of liability under this contract underwritten by a (re)insurer
(or, in the case of a Lloyd’s syndicate, the total of the proportions
underwritten by all the members of the syndicate taken together) is shown next
to it’s stamp. This is subject always to the provision concerning “signing”
below.

 

In the case of a Lloyd’s syndicate, each member of the syndicate (rather than
the syndicate itself) is a (re)insurer. Each member has underwritten a
proportion of the total shown for the syndicate (that total itself being the
total of the proportions underwritten by all the members of the syndicate taken
together). The liability of each member of the syndicate is several and not
joint with other members. A member is liable only for that members proportion. A
member is not jointly liable for any other member’s proportion. Nor is any
member otherwise responsible for any liability of any other (re)insurer that may
underwrite this contract. The business address of each member is Lloyd’s, One
Lime Street, London EC3M 7HA. The identity of each member of a Lloyd’s syndicate
and their respective proportion may be obtained by writing to Market Services,
Lloyd’s, at the above address.

 

Proportion of liability

 

Unless there is “signing” (see below), the proportion of liability under this
contract underwritten by each (re)insurer (or, in the case of a Lloyd’s
syndicate, the total of the proportions underwritten by all the members of the
syndicate taken together) is shown next to its stamp and is referred to as its
“written line”.

 

Where this contract permits, written lines, or certain written lines, may be
adjusted (“signed”). In that case a schedule is to be appended to this contract
to show the definitive proportion of liability under this contract underwritten
by each (re)insurer (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together). A
definitive proportion (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of a Lloyd’s syndicate taken
together) is referred to as a “signed line”. The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.

 

Although reference is made at various points in this clause to “this contract”
in the singular, where the circumstances so require this should be read as a
reference to contracts in the plural.

 

--------------------------------------------------------------------------------


 

In Witness whereof the General Manager of Lloyd’s Policy Signing Office has
subscribed his name on behalf of each of us.

 

 

LLOYD’S POLICY SIGNING OFFICE,

 

 

 

 

 

/s/ Illegible

 

 

 

 

 

General Manager

 

If this policy (or any subsequent endorsement) has been produced to you in
electronic form, the original

document is stored on the Insurer’s Market Repository to which your broker has
access.

 

(                 N                 M                 )                 

Definitive Numbers of Syndicates and Amount, Percentage or

Proportion of the Total Sum insured hereunder shared between the

Members of those Syndicates.

 

--------------------------------------------------------------------------------


 

The Table of Syndicates referred to on the face of this Policy follows:

 

FIRST EXCESS CATASTROPHE

61678

17/01/2011

BROKER NUMBER

1108

 

BUREAU REFERENCE

 

PROPORTION %

 

SYNDICATE

 

UNDERWRITER’S REFERENCE

1.50

 

2001

 

CAC2537811YB

5.00

 

2003

 

AF8000280322

0.81

 

2623

 

T9500B11APCC

0.19

 

623

 

T9500B11APCC

2.00

 

2010

 

N11A0500B001

0.75

 

1301

 

11400Q11AA

2.50

 

4020

 

P0311NA00804

TOTAL LINE

 

No. OF SYNDICATES

 

 

12.75

 

7

 

 

 

THE LIST OF UNDERWRITING MEMBERS

OF LLOYD’S IS IN RESPECT OF 2011

YEAR OF ACCOUNT

 

EFFECTIVE FROM: 01 JAN 2011

 

BUREAU USE ONLY

 

 

 

 

USE3 72 14581

 

RISK CODE: XA

 

 

 

1

--------------------------------------------------------------------------------


 

The Table of Syndicates referred to on the face of this Policy follows

 

SECOND EXCESS CATASTROPHE

61680

17/01/2011

BROKER NUMBER

1108

 

BUREAU REFERENCE

 

PROPORTION %

 

SYNDICATE

 

UNDERWRITER’S REFERENCE

1.50

 

2001

 

CAC0740211SL

1.75

 

2003

 

AF1000280324

1.50

 

510

 

UCXR11FUSNAK

0.60

 

1880

 

UCXQ11FUSNQJ

0.75

 

2010

 

N11A0500A001

1.50

 

1084

 

80544J11AA

1.05

 

2791

 

X1111GG00050

0.45

 

2791

 

X1111WX02481

4.00

 

1955

 

0025180111

1.00

 

1301

 

11400Q11AB

2.00

 

958

 

FVXAXNEN5121

0.50

 

1274

 

300294300011

0.50

 

4020

 

P0311YA00378

TOTAL LINE

 

No. OF SYNDICATES

 

 

17.10

 

13

 

 

 

THE LIST OF UNDERWRITING MEMBERS

OF LLOYD’S IS IN RESPECT OF 2011

YEAR OF ACCOUNT

 

EFFECTIVE FROM: 01 JAN 2011

 

BUREAU USE ONLY

 

 

 

 

USE3 72 24578

 

RISK CODE: XA

 

 

 

1

--------------------------------------------------------------------------------


 

THIRD EXCESS CATASTROPHE

61682

17/01/2011

BROKER NUMBER

1108

 

BUREAU REFERENCE

 

PROPORTION %

 

SYNDICATE

 

UNDERWRITER’S REFERENCE

2.500

 

2001

 

CAC0740311XL

1.500

 

2003

 

AF8000280325

0.500

 

609

 

XACCCVY11AXX

1.500

 

510

 

UCXR11FUKKPK

0.600

 

1880

 

UCXQ11FUKKQJ

0.810

 

2623

 

T8767B11APCC

0.190

 

623

 

T8767B11APCC

0.750

 

2010

 

N11A0510A001

0.525

 

2791

 

X1111RG01147

0.225

 

2791

 

X1111XX02482

1.000

 

1458

 

D00423032011

2.000

 

1414

 

XC11CQ225E5X

0.600

 

1301

 

11400Q11AC

1.750

 

958

 

FVXAXNEN5828

0.500

 

4020

 

P0311AA00379

TOTAL LINE

 

No. OF SYNDICATES

 

 

14.950

 

15

 

 

 

THE LIST OF UNDERWRITING MEMBERS

OF LLOYD’S IS IN RESPECT OF 2011

YEAR OF ACCOUNT

 

EFFECTIVE FROM: 01 JAN 2011

 

BUREAU USE ONLY

 

 

 

 

USE3 72 26992

 

RISK CODE: XA

 

 

 

1

--------------------------------------------------------------------------------


 

Interests and Liabilities Agreement

Of

 

FOURTH EXCESS CATASTROPHE

61683

17/01/2011

BROKER NUMBER

1108

 

BUREAU REFERENCE

 

PROPORTION %

 

SYNDICATE

 

UNDERWRITER’S REFERENCE

1.50

 

2003

 

AF5000280326

1.75

 

33

 

Y0PL5110AKWE

2.00

 

1458

 

D00423042011

0.40

 

1955

 

0025180211

2.00

 

4444

 

L197Y6AAA

TOTAL LINE

 

No. OF SYNDICATES

 

 

7.65

 

5

 

 

 

THE LIST OF UNDERWRITING MEMBERS

OF LLOYD’S IS IN RESPECT OF 2011

YEAR OF ACCOUNT

 

EFFECTIVE FROM: 01 JAN 2011

 

BUREAU USE ONLY

 

 

 

 

USE3 72 9893

 

RISK CODE: XA

 

 

 

1

--------------------------------------------------------------------------------